While the order of July 27, 1961, denied a motion which was nominally characterized by defendants as one for reargument, actually such motion was a new motion, since it was based on additional facts which were set forth in additional affidavits. Hence, said order is reviewable by appeal therefrom, and said order supersedes the original order. Accordingly, the appeal from the original order, entered June 21, 1961, is dismissed, without costs. Beldoek, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.